i          i        i                                                                i       i      i




                                   MEMORANDUM OPINION

                                          No. 04-08-00358-CR

                                        Adam Jay GONZALES,
                                              Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                        From the 216th Judicial District Court, Kerr County, Texas
                                        Trial Court No. A05-467
                              Honorable Stephen B. Ables, Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 18, 2009

AFFIRMED

           Defendant’s court-appointed appellate attorney filed a brief containing a professional

evaluation of the record and demonstrating there are no arguable grounds to be advanced. Counsel

concludes that the appeal is without merit. The brief meets the requirements of Anders v. California,

386 U.S. 738 (1967). Defendant was informed of his right to review the record. Counsel provided

defendant with a copy of the brief and advised him of his right to file a pro se brief. Defendant filed

a pro se brief.
                                                                                                            04-08-00358-CR




         A court of appeals has two options when an Anders brief and a subsequent pro se brief are

filed. Upon reviewing the entire record, it may determine (1) that the appeal is wholly frivolous and

issue an opinion explaining that it finds no reversible error or (2) that there are arguable grounds for

appeal and remand the cause to the trial court for appointment of new appellate counsel. Bledsoe

v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005) (holding that court of appeals may address

merits of issues raised by pro se only after any arguable grounds have been briefed by new counsel).

We have carefully reviewed the entire appellate record, and we conclude there are no arguable

grounds for appeal, there is no reversible error, and the appeal is wholly frivolous. See id.

         Accordingly, we affirm the trial court’s judgment, and we GRANT appellate counsel’s

motion to withdraw.1 Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.);

Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).



                                                                   Sandee Bryan Marion, Justice

DO NOT PUBLISH




         1
           … No substitute counsel will be appointed. See In re Schulman, 252 S.W .3d 403, 408 n.22 (Tex. Crim. App.
2008). Should appellant wish to seek further review of this case by the Texas Court of Criminal Appeals, appellant must
either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary review. Any
petition for discretionary review must be filed within thirty days from the date of either this opinion or the last timely
motion for rehearing that is overruled by this court. See T EX . R. A PP . P. 68.2. Any petition for discretionary review must
be filed with this court, after which it will be forwarded to the Texas Court of Criminal Appeals along with the rest of
the filings in this case. See T EX . R. A PP . P. 68.3. Any petition for discretionary review must comply with the
requirements of Texas Rules of Appellate Procedure 68.4.

                                                             -2-